 



Exhibit 10.4

DANIELSON HOLDING CORPORATION
RESTRICTED STOCK AWARD AGREEMENT

     THIS AGREEMENT is made and entered into as of this 5th day of October, 2004
(the “Grant Date”) by and between Danielson Holding Corporation, a Delaware
corporation (the “Company”), and                 (the “Employee”), pursuant to
the Danielson Holding Corporation 2005 Equity Award Plan for Employees and
Officer (the “Plan”). This Agreement and the award contained herein is subject
to the terms and conditions set forth in the Plan, which are incorporated by
reference herein, and the following terms and conditions:

     1. Award of Restricted Stock. In consideration for the prior and continued
service of Employee to Covanta Energy Corporation (“Covanta”), a wholly-owned
subsidiary of the Company, and as part of the Long-Term Incentive Program of
Covanta, as adopted by the Company, the Company hereby awards to the Employee,
subject to the further terms and conditions set forth in this Agreement,
          shares (the “Restricted Stock”) of its common stock, $0.10 par value
per share (the “Common Stock”), as of the Grant Date.

     2. Rights of Stockholder. Employee shall have all of the rights of a
stockholder with respect to the shares of Restricted Stock (including the right
to vote the shares of Restricted Stock and the right to receive dividends with
respect to the shares of Restricted Stock), except as provided in Section 3 and
Section 6 hereof.

     3. Restrictions on Transfer. Except as otherwise provided in this
Agreement, Employee may not sell, transfer, assign, pledge, encumber or
otherwise dispose of any of the shares of Restricted Stock or the rights granted
hereunder (any such disposition or encumbrance being referred to herein as a
“Transfer”). Any Transfer or purported Transfer by Employee of any of the shares
of Restricted Stock shall be null and void and the Company shall not recognize
or give effect to such Transfer on its books and records or recognize the person
to whom such purported Transfer has been made as the legal or beneficial holder
of such shares. The shares of Restricted Stock shall not be subject to sale,
execution, pledge, attachment, encumbrance or other process and no person shall
be entitled to exercise any rights of Employee as the holder of such Restricted
Stock by virtue of any attempted execution, attachment or other process until
the restrictions imposed herein on the Transfer of the shares of Restricted
Stock shall lapse as provided in Section 4 hereof. All certificates representing
the shares of Restricted Stock shall have endorsed thereon the following legend
(in addition to any other legends that are customary or required on certificates
representing shares of the Company’s Common Stock):

     “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER TERMS AND CONDITIONS (INCLUDING FORFEITURE) SET FORTH IN A
RESTRICTED STOCK AWARD AGREEMENT DATED AS OF OCTOBER 5, 2004, BETWEEN THE
COMPANY AND THE REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THE

 



--------------------------------------------------------------------------------



 



COMPANY. ANY TRANSFER OR PURPORTED TRANSFER OF THE SHARES REPRESENTED BY THIS
CERTIFICATE IN VIOLATION OF SUCH RESTRICTED STOCK AWARD AGREEMENT SHALL BE NULL
AND VOID.”

     If and when the restrictions imposed herein on the transfer of shares of
Restricted Stock shall have lapsed as provided in Section 4 hereof, certificates
for such shares without the restricted stock legend set forth in this section
shall be delivered to the Employee. Until such restrictions have lapsed, any
certificates representing any shares of Restricted Stock shall be held in
custody by the Company, and the Employee shall, as a condition of any award of
Restricted Stock, have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such award. Employee may request the removal of such
restricted stock legend from certificates representing any shares of Restricted
Stock as to which the restrictions imposed herein on the transfer thereof shall
have lapsed as provided in Section 4 hereof. Such request shall be in writing to
the General Counsel of the Company.

     4. Lapse of Restrictions and Forfeiture. Subject to Section 4(c) hereof,
the restrictions on transfer imposed on the shares of Restricted Stock by this
Section 4 shall lapse with respect to the shares of Restricted Stock and the
Employee will vest, or gain actual “ownership” of the shares of Restricted Stock
in accordance with the terms of Section 4(a) hereof.



  (a)   Restricted Stock Time Vesting. One-half of the shares of Restricted
Stock awarded hereunder, consisting of           shares (“Time Vesting
Restricted Stock”), shall vest as of the dates and in the amounts set forth
below provided that Employee is employed on such date by the Company or its
Affiliates or Subsidiaries:



  A.             shares and representing one-third of the Time Vesting
Restricted Stock, shall vest on February 28, 2005;     B.             shares and
representing one-third of the Time Vesting Restricted Stock, shall vest on
February 28, 2006; and     C.             shares and representing one-third of
the Time Vesting Restricted Stock, shall vest on February 28, 2007.



  (b)   Restricted Stock Performance Vesting. One-half of the shares of
Restricted Stock awarded hereunder, consisting of           shares (“Performance
Vesting Restricted Stock”), shall vest as of the dates and in the amounts set
forth below:



  A.   First Tranche Amount. The “First Tranche Amount” consisting of
          shares and representing one-third of the Performance Vesting
Restricted Stock, shall vest on February 28, 2005 pursuant to the satisfaction
of the applicable performance based metric of operating cashflow of the Covanta
as set forth in the Covanta 2004 Cash Bonus Plan.

 



--------------------------------------------------------------------------------



 



  B.   Second Tranche Amount. The “Second Tranche Amount” consisting of
          shares and representing one-third of the Performance Vesting
Restricted Stock, shall vest on February 28, 2006 pursuant to the satisfaction
of the applicable performance criteria and schedule determined by the Board of
Directors of the Company (the “Board”) or the Compensation Committee of the
Company’s Board of Directors (“Compensation Committee”); provided, however, that
if the Board or Compensation Committee does not establish new criteria, then the
performance criteria and schedule for awarding bonuses under the Covanta 2005
Cash Bonus Plan shall apply; and     C.   Third Tranche Amount. The “Third
Tranche Amount” consisting of           shares and representing one-third of the
Performance Vesting Restricted Stock, shall vest on February 28, 2007 pursuant
to the satisfaction of the applicable performance criteria and schedule
determined by the Board or Compensation Committee; provided, however, that if
the Board or Compensation Committee does not establish new criteria, then the
performance criteria and schedule for awarding bonuses under the Covanta 2006
Cash Bonus Plan shall apply.     D.   Forfeiture of Unearned Restricted Stock.
In the event that any shares of Performance Vesting Restricted Stock do not vest
pursuant to any of Subsection A, B or C of this Section 4(b), then such
Performance Vesting Restricted Stock shall be forfeited and cancelled as of such
date.



  (c)   Notwithstanding anything to the contrary in Section 4(a), in the event
that prior to the lapse of restrictions on transfer pursuant to Section 4(a),
Employee’s employment with all of the Company, its Affiliates and Subsidiaries
is terminated for any reason other than death or Disability, Employee shall
forfeit, on the date on which his employment is terminated, all of the shares of
Restricted Stock as to which the restrictions on transfer imposed thereon by
Section 3 hereof shall not have lapsed prior to such date.     (d)  
Notwithstanding anything to the contrary in Sections 4(a) or (b) hereof, in the
event of a Change in Control, the restrictions on transfer imposed by Section 3
on the shares of Restricted Stock shall lapse. For purposes of this Agreement, a
“Change in Control” shall mean the occurrence of any of the following events,
each of which shall be determined independently of the others: (i) any “Person”
(as hereinafter defined), other than a holder of at least 10% of the outstanding
voting power of the Company as of the date of this Agreement, becomes a
“beneficial owner” (as such term is used in Rule 13d-3 promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of a majority
of the stock of the Company entitled to vote in the election of directors of the
Company; (ii) individuals who are Continuing Directors of the Company (as
hereinafter defined) cease to constitute a majority of the members of the Board;
(iii) stockholders of the Company adopt and consummate a plan of complete or
substantial liquidation or an agreement providing for the distribution of all or
substantially all of the assets of the Company; (iv) the Company is a party to a
merger, consolidation, other form of business combination or a sale of all or
substantially all of its assets, with an unaffiliated third party, unless the
business of the Company following consummation of such merger, consolidation or
other business combination is continued following any such transaction by a
resulting entity (which may be, but need not be, the Company) and the

 



--------------------------------------------------------------------------------



 



stockholders of the Company immediately prior to such transaction hold, directly
or indirectly, at least a majority of the voting power of the resulting entity;
provided, however, that a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) shall not constitute a
Change in Control; (v) there is a Change in Control of the Company of a nature
that is reported in response to item 5.01 of Current Report on Form 8-K or any
similar item, schedule or form under the Exchange Act, as in effect at the time
of the change, whether or not the Company is then subject to such reporting
requirements; provided, however, that for purposes of this Agreement a Change in
Control shall not be deemed to occur if the Person or Persons deemed to have
acquired control is a holder of at least 10% of the outstanding Voting Power of
the Company as of the date of this Agreement; or (vi) the Company consummates a
transaction which constitutes a “Rule 13e-3 transaction” (as such term is
defined in Rule 13e-3 of the Exchange Act) prior to the termination or
expiration of this Agreement.



  (e)   In the event of a Rule 13e-3 transaction, then effective coincident with
the consummation of such Rule 13e-3 transaction, the restrictions on transfer
imposed by Section 3 on the shares of Restricted Stock shall lapse; provided,
however, that notwithstanding the foregoing, in connection with the consummation
of such Change in Control or Rule 13e-3 transaction, all such unvested shares of
Restricted Stock then held by Employee shall be deemed to vest and become
exercisable at such time in order to permit Employee to participate in such
transaction.     (f)   In the event that Employee is an employee of Covanta,
then the references to the Company in Section 4(d)(i), (iii), (iv), (v) and
(vi) above shall also include, in the alternative, Covanta.     (g)   For
purposes of this Section 4, “Continuing Directors” shall mean the members of the
Board on the date of execution of this Agreement, provided that any person
becoming a member of the Board subsequent to such date whose election or
nomination for election was supported by at least a majority of the directors
who then comprised the Continuing Directors shall be considered to be a
Continuing Director; and the term “Person” is used as such term is used Sections
13(d) and 14(d) of the Exchange Act.

     5. Transferability. Notwithstanding anything contained in this Agreement to
the contrary, shares of Restricted Stock are not transferable or assignable by
the Employee until the restrictions thereon have lapsed.

     6. Adjustment Provisions. If, during the term of this Agreement, there
shall be any merger, reorganization, consolidation, recapitalization, stock
dividend, stock split, rights offering or extraordinary distribution with
respect to the Common Stock, or other change in corporate structure affecting
the Common Stock, the Committee shall make or cause to be made an appropriate
and equitable substitution, adjustment or treatment with respect to the
Restricted Stock, including a substitution or adjustment in the aggregate number
or kind of shares subject to this Agreement, notwithstanding that the Restricted
Stock are subject to the restrictions on transfer imposed by Section 3 above.
Any securities, awards or rights issued pursuant to this Section 6 shall be
subject to the same restrictions as the underlying Restricted Stock to which
they relate.

 



--------------------------------------------------------------------------------



 



     7. Tax Withholding. As a condition precedent to the receipt of any shares
of Restricted Stock hereunder, Employee agrees to pay to the Company, at such
times as the Company shall determine, such amounts as the Company shall deem
necessary to satisfy any withholding taxes due on income that Employee
recognizes as a result of (i) the lapse of the restrictions imposed by Section 3
hereof on the shares of Restricted Stock or (ii) Employee’s filing of an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986 (the
“Code”), as amended, with respect to the shares of Restricted Stock. The
obligations of the Company under this Agreement and the Plan shall be
conditional on such payment or arrangements, and the Company, its Affiliates and
Subsidiaries shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Employee.

     8. Registration. This grant is subject to the condition that if at any time
the Board or Compensation Committee shall determine, in its discretion, that the
listing of the shares of Common Stock subject hereto on any securities exchange,
or the registration or qualification of such shares under any federal or state
law, or the consent or approval of any regulatory body, shall be necessary or
desirable as a condition of, or in connection with, the grant, receipt or
delivery of shares hereunder, such grant, receipt or delivery will not be
effected unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board or Compensation Committee. The Company agrees to make
every reasonable effort to effect or obtain any such listing, registration,
qualification, consent or approval.

     9. Rights of Employee. In no event shall the granting of the Restricted
Stock or the other provisions hereof or the acceptance of the Restricted Stock
by Employee interfere with or limit in any way the right of the Company, an
Affiliate or Subsidiary to terminate Employee’s employment at any time, nor
confer upon Employee any right to continue in the employ of the Company, an
Affiliate or Subsidiary for any period of time or to continue his or her present
or any other rate of compensation.

     10. Construction.



  (a)   Successors. This Agreement and all the terms and provisions hereof shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs and successors, except as expressly
herein otherwise provided.     (b)   Entire Agreement; Modification. This
Agreement contains the entire understanding between the parties with respect to
the matters referred to herein. Subject to Section 16(c) of the Plan, this
Agreement may be amended by the Board or Compensation Committee at any time.    
(c)   Capitalized Terms; Headings; Pronouns; Governing Law. Capitalized terms
used and not otherwise defined herein are deemed to have the same meanings as in
the Plan. The descriptive headings of the respective sections and subsections of
this Agreement are inserted for convenience of reference only and shall not be
deemed to modify or construe the provisions which follow them. Any use of any
masculine pronoun shall include the feminine and vice-versa and any use of a
singular, the plural

 



--------------------------------------------------------------------------------



 



and vice-versa, as the context and facts may require. The construction and
interpretation of this Agreement shall be governed in all respects by the laws
of the State of Delaware.



  (d)   Notices. Each notice relating to this Agreement shall be in writing and
shall be sufficiently given if delivered by registered or certified mail, or by
a nationally recognized overnight delivery service, with postage or charges
prepaid, to the address hereinafter provided in this Section 10. Any such notice
or communication given by first-class mail shall be deemed to have been given
two business days after the date so mailed, and such notice or communication
given by overnight delivery service shall be deemed to have been given one
business day after the date so sent, provided such notice or communication
arrives at its destination. Each notice to the Company shall be addressed to it
at its offices at 40 Lane Road, Fairfield, New Jersey 07004 (attention: Chief
Financial Officer), with a copy to the Secretary of the Company or to such other
designee of the Company. Each notice to the Employee shall be addressed to the
Employee at the Employee’s address shown on the signature page hereof.     (e)  
Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the minimal extent of such provision or the
remaining provisions of this Agreement or the application of such provision to
other parties or circumstances.     (f)   Counterpart Execution. This Agreement
may be executed in counterparts, each of which shall constitute an original and
all of which, when taken together, shall constitute the entire document.        
 

            DANIELSON HOLDING CORPORATION
        By:                 Title:                

 

Accepted this            day of
                              , 2004.

 



--------------------------------------------------------------------------------

 

EMPLOYEE’S ADDRESS:

 